DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3 and 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and corresponding sub-inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/05/2021.
Applicant's election with traverse of invention I and sub-invention IC in the reply filed on 11/05/202 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in searching the claimed inventions because the searches would overlap.  This is not found persuasive because the examiner has laid out when defining each invention multiple aspects that define a serious burden in searching all the claimed inventions.  Specifically the inventions not only would require multiple different classifications to be searched but each as laid out would employ different search queries do to their divergent subject matter.  Applicant has failed to provide any evidence to support the argument that the searches would overlap or that all of the inventions are within one classification.  For these reasons the requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. fi
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: point cloud data generator; top view map image generator; measurement area setting part in claims 1 and 4-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. PGPub No. 2017/0370708 A1) in view of Seibel et al. (U.S. PGPub No. 2009/0137893 A1).
As to claim 1, Fujiwara discloses and shows in figures 2, and 4, a three-dimensional shape measuring apparatus which measures a three-dimensional shape of a measurement object, the three-dimensional shape measuring apparatus comprising: 
a stage (141) that includes a placement surface (142) on which a measurement object is placed ([0104], ll. 1-5); 
an illuminator (111) that illuminates the measurement object, which is placed on the stage, with measuring light having a predetermined pattern (via pattern generator 112) ([0086], ll. 1-7); 
a photoreceptor (121) that receives the measuring light which is reflected from the measurement object illuminated by the illuminator, and provides light-reception signals representing a light reception amount ([0091]; [0097], ll. 1-7); 
a mount (143) that supports the stage (explicitly shown in figure 2) ([0106], ll. 1-3); 
a fixer (170) that is coupled to the mount (via the main body 162), and fixes the illuminator and the photoreceptor to produce a measurement area to be illuminated with the measuring light above the stage and to incline optical axes of the illuminator and the photoreceptor with respect to the placement surface in an orientation in which the illuminator and the photoreceptor face the measurement area obliquely downward (explicitly shown in figure 2) ([0120], ll. 5-9; [0128], ll. 7-9); 

a point cloud data generator (501) that generates point cloud data as a set of points including three-dimensional position information representing a three-dimensional shape of the measurement object based on the light-reception signals which are provided by the photoreceptor ([0008], ll. 17-25; [0113], ll. 1-4); 
a display (400) designed to show multiple images ([0101])
Fujiwara does not explicitly disclose a top view map image generator that generates a top view map image representing a plan view of the measurement object, which is placed on the stage, as viewed downward from a position right above the measurement object based on the point cloud data, which is generated by the point cloud data generator; and a display that displays the top view map image, which generated by the top view map image generator.
However, Seibel does disclose and show in figure 8a, 19a-b, and in ([0005]; [0071], ll. 1-17) the base concept of taking a top down image right above the object (via fibers 188) of a measurement object.  The examiner is interpreting the image as based on the point cloud data in that some of the light from the illuminators of Fujiwara would obviously reach the fibers of Seibel.  Further Seibel discloses in ([0068]) the basic concept of displaying the images from the detectors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with a top view map image generator that generates a top view map image representing a plan view of the measurement object, which is placed on the stage, as viewed downward from a position 
 	As to claim 4, Fujiwara as modified by Seibel discloses a three-dimensional shape measuring apparatus, wherein the display includes a top view map image display area that shows the top view map image ([0101], the examiner is interpreting that if a top view is displayed as modified in, inherently a display area would be required to display said top view).
As to claim 5, Fujiwara does not explicitly disclose a three-dimensional shape measuring apparatus further comprising a measurement area setting part that specifies the measurement area on the top view map image which is displayed in the top view map image display area, and a movement controller that controls movement of the stage based on the measurement area which is defined by the measurement area setting part.
However, Fujiwara does disclose in ([0216]) adjusting the brightness and position of the measurement object based on a “live image”.  It would have been obvious to one having ordinary skill in the art that the “live image” could be a top view image as modified in by Seibel as that would obviously be a detailed image showing the object 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with a three-dimensional shape measuring apparatus further comprising a measurement area setting part that specifies the measurement area on the top view map image which is displayed in the top view map image display area, and a movement controller that controls movement of the stage based on the measurement area which is defined by the measurement area setting part in order to provide the advantage of increased efficiency in using a top view as the “live image” one can obviously provide a common viewpoint that generally shows the entire surface of the sample under test for proper positioning.  
 	As to claim 6, Fujiwara does not explicitly disclose a three-dimensional shape measuring apparatus, wherein the top view map image generator is capable of generating a combined top view map image by combining a plurality of top view map images of a plurality of different areas of the measurement object which are captured by the photoreceptor.
	However, Seibel does disclose in ([0009], ll. 14-18; [0087], ll. 8-13) the use of combining a plurality of images from multiple areas to create a combined image.  Clearly the imagers as shown in figure 8a can all be interpreted as top view image map generators as they all collect light from the top of the sample under test.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with a three-dimensional 
As to claim 8, Fujiwara discloses a three-dimensional shape measuring apparatus, wherein the measurement area setting part is capable of selecting from among measurement area shapes ([0263], i.e. the inherent shapes that result in the point cloud data).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 7, the prior arts taken alone or in combination fails to teach or disclose a three-dimensional shape measuring apparatus, wherein the top view map image generator is configured to accept definition of a location on the top view map image displayed in the top view map image display area to which an additional top view map image is added, and wherein the top view map image generator generates the additional top view map image in the defined location, and combines the top view map image or combined top view map image which has been generated and the additional top view map image to display a new combined top view map image in the top view map image display area in combination with the entirety of limitations in instant claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Michael P LaPage/Primary Examiner, Art Unit 2886